DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Per applicant’s request, claim 11 is currently amended. Claims 23-28 are new. Claims 1-8 and 10-28 are pending and have been considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/688,018, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 21 and 22 of instant application, mailed on 04/14/2021, are not supported by Application No. 62/688,018. For examining purposes, these claims have a priority date of the filing date of the non-provisional instant specification 01/10/2019.

Claim Objections
Claim 27 is objected to because of the following informalities:  The language in claim 27 does not match that of claim 11. In claim 27, line 2, the term “assistance” should recite “assisting” and the term “performed by” should recite “via”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“data processing module” in claim 1, ¶ 2; and claim 2, line 1
“feature selection module” in claim 1, ¶ 3; claim 3, lines 1-2; and claim 5, lines 1-2
“behavior recognition module” in claim 1, ¶ 4
“parameter modules” in claim 1, ¶ 5; 
“first parameter module” in claim 7, ¶ 3
“second parameter module” in claim 7, ¶ 5
“driver assistance module” in claim 1, ¶ 7
“unlearning module” in claim 1, ¶ 8; and claim 23, lines 1-2
 “label module” in claim 6, line 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because its last paragraph on p. 3 contradicts the last paragraph on p. 2, in which the LSTM predicts values before weights have been selected. For purposes of examination, Examiner is interpreting claim 1 to mean that the LSTM’s weights are not selected by the unlearning module in the first of multiple iterations. 
Claim 1 is indefinite because the meaning of “operation” is unclear in the fourth-to-last line of the claim. It is unclear whether the “operation of the neural network of the long short term memory” 

Claims 2-8, 10, and 23-25 are rejected for failing to cure the deficiencies of claim 1 upon which they depend. 

	Claim 11 recites the limitation “a plurality of scores” in the paragraph starting with “calculating” on p. 6 of the claims and “the plurality of scores” in the last line of claim 11. It is unclear where the other score(s) in this plurality came from. For examining purposes, Examiner broadly interprets “a plurality of scores” as including scores from previous actions.

	Claim 19 is indefinite because its last paragraph on p. 8 contradicts claim 11’s last paragraph on p. 5, in which the LSTM predicts values before weights have been selected. For purposes of examination, Examiner is interpreting claims 11 and 19 to mean that the LSTM’s weights are not selected by the unlearning module in the first of multiple iterations.

Claim 19 is indefinite because the meaning of “operation” in the line 4 is unclear. It is unclear whether the “operation of the long short term memory” refers to predicting one or more values of the one or more parameters (claim 11, p. 5, last paragraph) or to operating/controlling the host vehicle (claim 11, p. 6, first paragraph). For purposes of examination, Examiner is interpreting “operation” to mean predicting one or more values of the one or more parameters.

Claim 21 recites the limitation "previous action" in the last paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it unclear what the difference 

	Claims 12-22 and 26-28 are rejected for failing to cure the deficiencies of claim 11 upon which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-22 and 26 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 11 
Step 1: The claim recites a method, one of the four categories of patent-eligible subject matter.
Step 2A, Prong 1: The claim recites the following limitations: 
based on the training data of the plurality of features, determining candidate features using a synchronous sliding window;
indexing and ranking the candidate features; 
selecting a predetermined number of the candidate features having higher priority than the other ones of the candidate features; 
filtering the training data corresponding to the selected features to provide filtered data; 
determining a behavior of a remote vehicle based on the filtered data; 

predicting one or more values of the one or more parameters; 
assisting in operation of the host vehicle based on the predicted one or more values; and 
performing a grading method comprising scoring an action performed… to provide a current score, calculating a new mean and standard normal distribution of a plurality of scores including the current score, and 
selecting an action… to perform based on the predicted one or more values and at least one of (i) the new mean and standard normal distribution, or (ii) a frequency of occurrences of the plurality of scores.
	All of the above limitations except for “performing a grading method” are mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper. The limitations “determining candidate features using a synchronous sliding window”, “filtering the training data”, and “performing a grading method” are mathematical computations. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
receiving… training data associated with a plurality of features; 
a host vehicle
implementing a neural network 
a long short term memory; 
receiving the one or more parameters
a driver assistance module

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A host vehicle, a driver assistance module, implementing a neural network, and a long short term memory are generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Receiving training data associated with a plurality of features and receiving the one or more parameters are well-understood, routine, conventional activity of receiving data over a network, as discussed in MPEP 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 11.
Step 1: The claim recites a method, one of the four categories of patent-eligible subject matter.
Step 2A, Prong 1: The limitations of claim 11 are incorporated. The claim recites the following limitations: sorting the candidate using a mutual information index.
This limitation is a mental process which can reasonably be performed in one’s mind with the aid of pencil and paper, and it is also a mathematical calculation.  Accordingly the claim recites an abstract idea. Steps 2A, Prong 2 and 2B: The claim does not recite additional elements that integrate the abstract ideas into a practical application or that amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 13 incorporates the rejection of claim 11.
Step 1: The claim recites a method, one of the four categories of patent-eligible subject matter.
Step 2A, Prong 1: The limitations of claim 11 are incorporated. The claim recites the following limitations: selecting the predetermined number of the candidate features according to a random forest algorithm. This limitation is a mental process which can reasonably be performed in one’s mind with the aid of pencil and paper, and it is also a mathematical calculation.  Accordingly the claim recites an abstract idea. Steps 2A, Prong 2 and 2B: The claim does not recite additional elements that integrate the abstract ideas into a practical application or that amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 14 incorporates the rejection of claim 13.
Step 1: The claim recites a method, one of the four categories of patent-eligible subject matter.
Step 2A, Prong 1: The limitations of claim 13 are incorporated. The claim recites the following limitations: wherein a number of trees used by the random forest algorithm is greater than the predetermined number of candidate features. This limitation is a mental process which can reasonably be performed in one’s mind with the aid of pencil and paper, and it is also a mathematical calculation.  Accordingly the claim recites an abstract idea. Steps 2A, Prong 2 and 2B: The claim does not recite additional elements that integrate the abstract ideas into a practical application or that amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 15 incorporates the rejection of claim 11.
Step 1: The claim recites a method, one of the four categories of patent-eligible subject matter.
Step 2A, Prong 1: The limitations of claim 11 are incorporated. The claim recites the following limitations: filtering the training data corresponding to the selected features using a Dempster Shafer evidence theory algorithm. This limitation is a mental process which can reasonably be performed in one’s mind with the aid of pencil and paper, and it is also a mathematical calculation.  Accordingly the claim recites an abstract idea. Steps 2A, Prong 2 and 2B: The claim does not recite additional elements that integrate the abstract ideas into a practical application or that amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 16 incorporates the rejection of claim 11.
Step 1: The claim recites a method, one of the four categories of patent-eligible subject matter.
Step 2A, Prong 1: The limitations of claim 11 are incorporated. The claim recites the following limitations: labeling the selected features or the behavior of the remote vehicle. This limitation is a mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly the claim recites an abstract idea. Steps 2A, Prong 2 and 2B: The claim does not recite additional elements that integrate the abstract ideas into a practical application or that amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 17 incorporates the rejection of claim 11.
Step 1: The claim recites a method, one of the four categories of patent-eligible subject matter.
Step 2A, Prong 1: The limitations of claim 11 are incorporated. The claim recites the following limitations: 
determining lateral deviation of the remote vehicle; and 

These limitations are mathematical calculations. Accordingly the claim recites an abstract idea. 
Steps 2A, Prong 2 and 2B: The claim does not recite additional elements that integrate the abstract ideas into a practical application or that amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 18 incorporates the rejection of claim 11.
Step 1: The claim recites a method, one of the four categories of patent-eligible subject matter.
Step 2A, Prong 1: The limitations of claim 11 are incorporated. The claim recites the following limitations: 
predicting the one or more values of the one or more parameters based on at least one of previous performed actions of the host vehicle, vehicle-to-vehicle data, or sensor data.
These limitations are making a prediction based on data, which is a mathematical calculation and also a mental process which can be reasonably performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea. 
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element: [data] received in association with communication between the host vehicle and the remote vehicle. This is mere data-gathering, an insignificant extra solution activity, as discussed in MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Receiving data associated with communication between the host vehicle and the remote vehicle is well-understood, routine, conventional activity of receiving data over a network, as discussed in MPEP 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 19 incorporates the rejection of claim 11.
Step 1: The claim recites a method, one of the four categories of patent-eligible subject matter.
Step 2A, Prong 1: The limitations of claim 11 are incorporated. The claim recites the following limitations: 
performing an unlearning method based on accuracy levels of actions performed 
courses of actions selected… ; 
based on the accuracy levels, selecting a set of weights to adjust operation 
 predicting the one or more values of the one or more parameters based on the selected set of weights.
	The second and third limitations above are mental process of selecting, which can be reasonably performed in one’s mind with the aid of pencil and paper. The performing an unlearning method and predicting values are mathematical calculations. Accordingly, the claim recites an abstract idea. 
Step 2A, Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: the driver assistance module; the long short term memory. These additional elements are generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The driver assistance module and the long short term memory are generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 20 incorporates the rejection of claim 19.
Step 1: The claim recites a method, one of the four categories of patent-eligible subject matter.
Step 2A, Prong 1: The limitations of claim 19 are incorporated. The claim recites the following limitations: selecting the set of weights using a hash function and a hash table. This limitation is a mathematical calculation. Accordingly, the claim recites an abstract idea. 
Step 2A, Prong 1: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element: the hash table identifies memory addresses of sets of weights including addresses of the set of weights. This additional element is generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element is generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 21 incorporates the rejection of claim 11.
Step 1: The claim recites a method, one of the four categories of patent-eligible subject matter.
Step 2A, Prong 1: The limitations of claim 11 are incorporated. The claim recites the following limitations: 
iteratively performing the grading method; 
setting a current divisor; 
based on the current divisor, determining whether a ratio of the current score to the current divisor belongs to one of a plurality of score groups; 
creating a new score group when the ratio does not belong to one of the plurality of score groups; and 
	The first two limitations are mathematical calculations. The last two limitations are mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea. 
Step 2A, Prong 1: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element: storing previous action when the ratio belongs to one of the plurality of score groups. This additional element is mere data-gathering (storing data in memory), an insignificant extra solution activity as discussed in MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Storing data in memory is are well-understood, routine, conventional activity, as discussed in MPEP 2106.05(d), subsection II, example (iv). The claim is not patent eligible.

CLAIM 22 incorporates the rejection of claim 21.
Step 1: The claim recites a method, one of the four categories of patent-eligible subject matter.
Step 2A, Prong 1: The limitations of claim 21 are incorporated. The claim recites the following limitations: 
(1) determining a maximum grade of the plurality of score groups; 
(2) setting the current divisor based on a product of a previous divisor and the maximum grade; 
(3) dividing each of the plurality of score groups by the maximum grade; and 
(4)   creating new and updated score groups and reassigning the plurality of scores to the new and updated score groups.
Limitations 1, 2, 4 are mental processes which can be reasonably performed in one’s mind with the aid of pencil and paper. Limitations 1-4 are also mathematical calculations. Accordingly, the claim recites an abstract idea.
Steps 2A, Prong 2 and 2B: The claim does not recite additional elements that integrate the abstract ideas into a practical application or that amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 26 incorporates the rejection of claim 11.
Step 1: The claim recites a method, one of the four categories of patent-eligible subject matter.
Step 2A, Prong 1: The limitations of claim 11 are incorporated and the current score is further limited. Accordingly, the claim recites an abstract idea.
Steps 2A, Prong 2 and 2B: The claim does not recite additional elements that integrate the abstract ideas into a practical application or that amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-8, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (U.S. Patent 10,254,759) in view of Ning et al. (U.S. Patent 9,760,806), Zhang et al. (US 20190318267 A1), and Motamedidehkordi et al. (“Modeling tactical lane-change behavior for automated vehicles: A supervised machine learning approach”).

Regarding CLAIM 1, Faust teaches: An artificial intelligence system comprising: 
a behavior recognition module configured to determine a behavior of a remote vehicle based on the… data; (The BRI of “behavior” in light of instant spec. paragraph [0043] includes any motion. Faust teaches this limitation at C. 2, L. 50-54.)
one or more parameter modules configured to determine one or more parameters of the remote vehicle relative to the host vehicle based on the determined behavior; (C. 2, L. 50-54. Also, C. 3, L. 31-37 ties Policy Engine 130 to State Value Function Engine 230.)
implementing a neural network (C. 4, L. 17-19) 
  a driver assistance module configured to assist in operation of the host vehicle (C. 4, L. 20-28)
an unlearning module (C. 4, L. 26 – training engine 240) configured to (i) perform an unlearning method (C. 4, L. 60-65 – gradient descent) based on accuracy levels of actions performed as a result of courses of actions selected by the driver assistance module, and, (“action performed as a result of actions selected” is taught by the action selected in C. 4, L. 26-27, and “accuracy levels” are immediate quality values 245 taught by C. 4, L. 29.)
 (ii) based on the accuracy levels, select a set of weights to adjust operation of the neural network of the long short term memory, (C. 4, L. 40-43 and L. 60-65 teaches updating weights of a reinforcement model, and C. 1, L. 29-31 teaches reinforcement learning agents may use neural networks.)
the selected set of weights provided by the unlearning module (C. 4, L. 40-43 and L. 60-65) 
However, Faust does not explicitly teach: a data processing module configured to, at a host vehicle, (i) receive training data associated with a plurality of features, (ii) based on the training data of the plurality of features, determine candidate features using a synchronous sliding window, and (iii) index and rank the candidate features; a feature selection module configured to (i) select a predetermined number of the candidate features having higher priority than the other ones of the candidate features, and (ii) filter the training data corresponding to the selected features to provide filtered data; determine behavior based on filtered data; a long short term memory implementing a neural network configured to receive the one or more parameters and predict one or more values of the one or more parameters; assist in operation based on the predicted values; wherein the long short term memory is configured to predict the one or more values of the one or more parameters based on selected weights.
But Ning teaches: a data processing module configured to, at a host vehicle, (i) receive training data associated with a plurality of features, (C. 5, L. 46-48 teaches sensors. C. 5, L. 55-57 teaches a camera captures visual information and L. 61-63 teaches lidar and infrared sensors capture raw data.)
 a long short term memory implementing a neural network (C. 9, L. 35 teaches the LSTM 330 from Fig. 3, and C. 8, L. 17-20 teaches the LSTM RNN architecture from Fig. 6.) configured to receive the one or more parameters and predict one or more values of the one or more parameters; (C. 10, L. 45-54 teaches the LSTM receives location information                         
                            
                                
                                    X
                                
                                
                                    t
                                
                            
                        
                     and outputting the location prediction                         
                            
                                
                                    P
                                
                                
                                    t
                                    -
                                    1
                                    ,
                                     
                                    i
                                
                            
                            .
                        
                     Also, Fig. 3 shows the LSTM generates predictions on the right-hand side.)
assist in operation based on the predicted values; (C. 10, L. 53-54)
wherein the long short term memory is configured to predict the one or more values of the one or more parameters based on selected weights. (C. 10, L. 45-54)
(C. 1, L. 15-22)
However, neither Faust nor Ning explicitly teaches: (ii) based on the training data of the plurality of features, determine candidate features using a synchronous sliding window, and (iii) index and rank the candidate features; a feature selection module configured to (i) select a predetermined number of the candidate features having higher priority than the other ones of the candidate features, and (ii) filter the training data corresponding to the selected features to provide filtered data; determine behavior based on filtered data;
But Zhang teaches: (ii) based on the training data of the plurality of features, determine candidate features (¶ [0050], lines 1-7 (extracting environment data 124) and the last 6 lines) using a synchronous sliding window, and (The BRI of this limitation, in light of instant specification paragraph [0042], includes recording the times of the candidate features. This is taught by Zhang at ¶ [0051], line 4.)
a feature selection module configured to (i) select a… number of the candidate features having higher priority than the other ones of the candidate features, and (ii) filter the training data corresponding to the selected features to provide filtered data; (Both limitations are taught by ¶ [0055], last 6 lines, which teaches environment data 605, relating to a particular obstacle and time, may be filtered from all environment data 124.)
determine behavior based on filtered data; (¶ [0055], last 6 lines)
(Zhang, ¶ [0050], lines 3-6) 
However, neither Faust, Ning, nor Zhang explicitly teaches: (iii) index and rank the candidate features; select a predetermined number of candidate features; 
	But Motamedidehkordi teaches: (iii) index and rank the candidate features; (P. 270, Table 1, cols. 1 and 4 and §IV-B, ¶ 1: “a feature importance analysis, in which the features are ranked based on their importance, was performed on the data set”)
select a predetermined number of candidate features; (P. 270, col. 2, ¶ 2, lines 2-3: “considering a reduced number of features (50th percentile)” – 50th percentile is a predetermined number.)
	Motamedidehkordi is in the same field of endeavor as the claimed invention, namely, machine learning models for autonomous driving. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have ranked the Faust, Ning, and Zhang’s features using the method as taught by Motamedidehkordi. A motivation for the combination is to select the features which contribute the most to the prediction and which reduce the dimensionality on the sample set. (P. 270, §IV-B, ¶ 1, L. 7-11)

Regarding CLAIM 3, the combination of Faust, Ning, Zhang, and Motamedidehkordi, teaches: The artificial intelligence system of claim 1, 
wherein the feature selection module is configured to select the predetermined number of the candidate features according to a random forest algorithm.
But Motamedidehkordi teaches: wherein the feature selection module is configured to select the predetermined number of the candidate features according to a random forest algorithm. (Motamedidehkordi p. 270, col. 1, §IV-B, middle of ¶ 1: “Different methods such as recursive feature elimination, feature importance ranking and univariate selection are available to perform feature selection. In this research, the latter is deployed with Random Forests” and Table 1 title: “Features ranked based on their importance with random forests feature selection”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected features with random forests “because of their accuracy, robustness, and ease of use.” (p. 270, col. 1, §IV-B, ¶ 1, fourth to third lines from the end)

Regarding CLAIM 6, the combination of Faust, Ning, Zhang, and Motamedidehkordi teaches: The artificial intelligence system of claim 1, 
Faust teaches “information about the position, heading, and velocity of nearby vehicles and other objects” in C. 2, L. 52-54, and Ning teaches “location information” in C. 10, L. 47, but neither Faust nor Ning explicitly teaches: further comprising a label module configured to label the selected features or the behavior of the remote vehicle.
But Zhang teaches: further comprising a label module configured to label the selected features (Zhang at ¶ [0055], last 3 lines teaches the selected features may be x, y, and z position coordinates of an obstacle) or the behavior of the remote vehicle.
(¶ [0059], last 5 lines) 
Additionally, Motamedidehkordi teaches labeling features in Table 1 on p. 270.

	Regarding CLAIM 7, the combination of Faust, Ning, Zhang, and Motamedidehkordi teaches: The artificial intelligence system of claim 1, 
Faust teaches: and a second parameter module configured to determine longitudinal speed… of the remote vehicle. (In C. 2, L. 53, “heading, and velocity of nearby vehicles and other objects” are included in environment observation)
the one or more parameters include the longitudinal speed… of the remote vehicle (In C. 2, L. 53, “heading, and velocity of nearby vehicles and other objects.”)
Although Faust, C. 2, L. 53 teaches “position” of other objects, and Ning teaches “location information” in C. 10, L. 47, neither Faust nor Ning explicitly teaches: wherein: the one or more parameter modules comprise a first parameter module configured to determine lateral deviation of the remote vehicle, and a second parameter module configured to determine… the acceleration of the remote vehicle; and the one or more parameters include the lateral deviation,… and the acceleration of the remote vehicle.
	But Zhang teaches: wherein: the one or more parameter modules comprise a first parameter module configured to determine lateral deviation of the remote vehicle, and (¶ [0051], last 3 lines teaches positional x, y, z coordinates.) 
a second parameter module configured to determine… and acceleration of the remote vehicle; and (¶ [0048], fifth-fourth to last lines teaches “obstacle acceleration”)
the one or more parameters include the lateral deviation (¶ [0051], last 3 lines teaches positional x, y, z coordinates.),… and the acceleration of the remote vehicle. (¶ [0048], fifth-fourth to last lines teaches “obstacle acceleration”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an obstacle’s position coordinates and acceleration into Faust’s current environment observations. A motivation for the combination is that Zhang’s environment data 124, including an object’s positional coordinates and acceleration, may enhance Faust’s environment observations describing driving environments at different points in time. (Zhang, ¶ [0048], lines 11-17)
	Motamedidehkordi also teaches these features by Local X, Local Y, Mean Speed, and Mean Acceleration at the end of p. 269 col. 2 and the start of p. 270 col. 1.

	Regarding CLAIM 8, the combination of Faust, Ning, Zhang, and Motamedidehkordi teaches:
The artificial intelligence system of claim 1, 
Faust teaches sensor data at C. 2, L. 38-40. However, neither Faust, Zhang, nor Motamedidehkordi explicitly teaches: wherein the long short term memory is configured to predict the one or more values of the one or more parameters based on at least one of previous performed actions of the host vehicle, vehicle-to-vehicle data received in association with communication between the host vehicle and the remote vehicle, or sensor data.
But Ning teaches: wherein the long short term memory is configured to predict the one or more values of the one or more parameters based on at least one of previous performed actions of the host vehicle, vehicle-to- vehicle data received in association with communication between the host vehicle and the remote vehicle, or sensor data. (C. 10, L. 45-54, and where “sensor data” includes visual information from a camera taught in C. 5, L. 47.)

	Regarding CLAIM 23, the combination of Faust, Ning, Zhang, and Motamedidehkordi teaches: The artificial intelligence system of claim 1, 
Faust teaches: wherein the unlearning module is configured to (i) determine the accuracy levels of the actions performed as a result of the courses of actions selected by the driver assistance module, and (C. 6, L. 1-3, where “accuracy levels” are immediate quality values 245)
(ii) based on the determined accuracy levels, select the set of weights to adjust the operation of the neural network (C. 4, L. 40-43 and L. 60-65)
	However, neither Faust, Zhang, nor Motamedidehkordi explicitly teaches: of the long short term memory.
	But Ning teaches: of a long short term memory. (C. 9, L. 35 teaches the LSTM 330 from Fig. 3, and C. 8, L. 17-20 teaches the LSTM RNN architecture from Fig. 6.)

Regarding CLAIM 24, the combination of Faust, Ning, Zhang, and Motamedidehkordi teaches: The artificial intelligence system of claim 1, 
Faust teaches: wherein: the assistance in operation of the host vehicle performed by the driver assistance module comprises at least one autonomous vehicle maneuver operation; and (C. 1, L. 36 and 50, and C. 3, L. 15)
the actions performed as a result of courses of actions selected by the driver assistance module include the at least one autonomous vehicle maneuver operation. (C. 1, L. 36 and 50, and C. 3, L. 15)

	Regarding CLAIM 25, the combination of Faust, Ning, Zhang, and Motamedidehkordi teaches: The artificial intelligence system of claim 24, 
wherein the at least one autonomous vehicle maneuver operation includes at least one of a vehicle merge operation (C. 2, L. 65 to C. 3, L. 2), a vehicle turn operation (The BRI of a “turn” includes a lane change as taught by C. 3, L. 14), a vehicle lane change operation (C. 3, L. 14), a vehicle acceleration operation, or a vehicle deceleration operation.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (U.S. Patent 10,254,759) in view of Ning et al. (U.S. Patent 9,760,806), Zhang et al. (US 20190318267 A1), Motamedidehkordi et al. (“Modeling tactical lane-change behavior for automated vehicles: A supervised machine learning approach”), and Peng et al. (“Feature Selection Based on Mutual Information: Criteria of Max-Dependency, Max-Relevance, and Min-Redundancy”).
	
	Regarding CLAIM 2, the combination of Faust, Ning, Zhang, and Motamedidehkordi teaches: The artificial intelligence system of claim 1, 
	However, neither Faust, Ning, nor Zhang explicitly teaches: wherein the data processing module is configured to sort the candidate features to provide a mutual information index.
	But Motamedidehkordi teaches: wherein the data processing module is configured to sort the candidate features (P. 270, Table 1, cols. 1 and 4 and §IV-B, ¶ 1: “a feature importance analysis, in which the features are ranked based on their importance, was performed on the data set”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sorted the candidate features as taught by Motamedidehkordi with a motivation to select the features which contribute the most to the prediction and which reduce the dimensionality on the sample set. (P. 270, §IV-B, ¶ 1, L. 7-11)
	However, neither Faust, Zhang, Ning, nor Motamedidehkordi explicitly teaches: sort candidate features to provide a mutual information index.
to provide a mutual information index. (P. 1226, col. 2, ¶ 1, line 5 teaches “mutual information”, as does Equation 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Peng’s system into the combination of Faust, Ning, Zhang, and Motamedidehkordi’s system by sorting candidate features according to mutual information with a motivation of minimizing classification error. (Peng p. 1226, col. 1, ¶ 1)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (U.S. Patent 10,254,759) in view of Ning et al. (U.S. Patent 9,760,806), Zhang et al. (US 20190318267 A1), Motamedidehkordi et al. (“Modeling tactical lane-change behavior for automated vehicles: A supervised machine learning approach”), and Stack Exchange (“Does the optimal number of trees in a random forest depend on the number of predictors?”).

Regarding CLAIM 4, the combination of Faust, Ning, Zhang, and Motamedidehkordi, teaches: The artificial intelligence system of claim 3, 
However, neither Faust, Ning, Zhang, nor Motamedidehkordi explicitly teaches: wherein a number of trees used by the random forest algorithm is greater than the predetermined number of candidate features.
	But Stack Exchange teaches: wherein a number of trees used by the random forest algorithm is greater than the predetermined number of candidate features. (In the first answer, the first paragraph states: “If the number of predictors is large but the number of trees is too small, then some features can (theoretically) be missed in all subspaces used.”)
(Stack Exchange, first paragraph)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (U.S. Patent 10,254,759) in view of Ning et al. (U.S. Patent 9,760,806), Zhang et al. (US 20190318267 A1), Motamedidehkordi et al. (“Modeling tactical lane-change behavior for automated vehicles: A supervised machine learning approach”), and Wu et al. (“Sensor Fusion Using Dempster-Shafer Theory”).

	Regarding CLAIM 5, the combination of Faust, Ning, Zhang, and Motamedidehkordi teaches: The artificial intelligence system of claim 1, 
	However, neither Faust, Ning, nor Motamedidehkordi explicitly teaches: wherein the feature selection module is configured to filter the training data corresponding to the selected features using a Dempster Shafer evidence theory algorithm.
	But Zhang teaches: wherein the feature selection module is configured to filter the training data corresponding to the selected features (¶ [0055], last 6 lines)
	However, neither Faust, Ning, Zhang, nor Motamedidehkordi explicitly teaches: filter using a Dempster Shafer evidence theory algorithm.
	But Wu teaches: filter using a Dempster Shafer evidence theory algorithm. (Wu teaches that Dempster Shafer evidence theory allows a fusion of sensors to determine the most relevant sensors/data for a given context. P. 2, col. 2, § 2.2, ¶ 2: “Each sensor, sensor Si for example, will contribute its observation by assigning its beliefs over Θ.”)
It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Wu’s system into the combination of Faust, Ning, Zhang, and Motamedidehkordi’s system by (Wu, P. 1, col. 1, §1, ¶1)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (U.S. Patent 10,254,759) in view of Ning et al. (U.S. Patent 9,760,806), Zhang et al. (US 20190318267 A1), and Motamedidehkordi et al. (“Modeling tactical lane-change behavior for automated vehicles: A supervised machine learning approach”), and Chang et al. (U.S. Patent 8,463,591).
	
	Regarding CLAIM 10, the combination of Faust, Ning, Zhang, and Motamedidehkordi teaches: The artificial intelligence system of claim 1, 
	Faust teaches: wherein: the unlearning module selects the set of weights (C. 4, L. 60-61)
However, neither Faust, Ning, Zhang, nor Motamedidehkordi explicitly teaches: selects weights using a hash function and a hash table; and the hash table identifies memory addresses of sets of weights including addresses of the set of weights.
But Chang teaches: selects weights using a hash function and a hash table; and the hash table identifies memory addresses of sets of weights including addresses of the set of weights. (Both limitations are taught by C. 4, L. 45-52: “M is the hash table that stores indexes into the weight vector for combinations of elements into the feature vector x. To access the index into the weight vector stored in M for a given combination (a, b), the method generates a hash code from a and b, and retrieves the index into the weight vector stored at the index given by the hash code”. The indexes allow for the hash table to identify memory addresses. The claim does not positively recite the addresses are stored in the hash table, only that the hash table identifies memory addresses of the sets of weights.)
(Chang condenses a feature vector in C. 1, L. 41-44, but Chang also teaches a weight vector in C. 1, L. 66)

Claims 11, 13, 16-19, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (U.S. Patent 10,254,759) in view of Ning et al. (U.S. Patent 9,760,806), Zhang et al. (US 20190318267 A1), Motamedidehkordi et al. (“Modeling tactical lane-change behavior for automated vehicles: A supervised machine learning approach”), and Shirai (US 20120259543 A1).

Regarding CLAIM 11, Faust teaches: A method of operating an artificial intelligence system, the method comprising: 
determining a behavior of a remote vehicle based on the… data; (The BRI of “behavior” in light of instant spec. paragraph [0043] includes any motion. Faust teaches this limitation at C. 2, L. 50-54.)
determining one or more parameters of the remote vehicle relative to a host vehicle based on the determined behavior; (C. 2, L. 50-54. Also, C. 3, L. 31-37 ties Policy Engine 130 to State Value Function Engine 230.)
implementing a neural network (C. 4, L. 17-19)
assisting, via a driver assistance module, in operation of the host vehicle (C. 4, L. 20-28) 
 performing a grading method comprising 
scoring an action performed by the driver assistance module to provide a current score, (C. 6, L. 1-3, where “a current score” is immediate quality values 245)  
selecting an action for the driver assistance module to perform (C. 4, L. 20-28, where an action to perform is selected after the last action was scored.)
receiving at a host vehicle training data associated with a plurality of features; 
based on the training data of the plurality of features, determining candidate features using a synchronous sliding window; 
indexing and ranking the candidate features; 
selecting a predetermined number of the candidate features having higher priority than the other ones of the candidate features; 
filtering the training data corresponding to the selected features to provide filtered data; 
determine behavior based on filtered data
implementing a neural network via a long short term memory
receiving the one or more parameters at the neural network and predicting one or more values of the one or more parameters; 
assist in operation based on the predicted one or more values; and 
performing a grading method comprising 
calculating a new mean and standard normal distribution of a plurality of scores including the current score, and
selecting an action to perform based on predicted values and at least one of (i) the new mean and standard normal distribution, or (ii) a frequency of occurrences of the plurality of scores.

But Ning teaches: receiving at a host vehicle training data associated with a plurality of features; (C. 5, L. 46-48 teaches sensors. C. 5, L. 55-57 teaches a camera captures visual information and L. 61-63 teaches lidar and infrared sensors capture raw data.)
implementing a neural network via a long short term memory (C. 9, L. 35 teaches the LSTM 330 from Fig. 3, and C. 8, L. 17-20 teaches the LSTM RNN architecture from Fig. 6.)
receiving the one or more parameters at the neural network and predicting one or more values of the one or more parameters; (C. 10, L. 45-54 teaches the LSTM receives location information                         
                            
                                
                                    X
                                
                                
                                    t
                                
                            
                        
                     and outputting the location prediction                         
                            
                                
                                    P
                                
                                
                                    t
                                    -
                                    1
                                    ,
                                     
                                    i
                                
                            
                            .
                        
                     Also, Fig. 3 shows the LSTM generates predictions on the right-hand side.)
assisting in operation based on the predicted one or more values; and (C. 10, L. 53-54)
Ning is in the same field of endeavor as the claimed invention, namely, machine learning models for assisting drivers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Ning’s long short term memory into Faust’s reinforcement model, which is implemented by the state value function engine 230. A motivation for the combination is that predictions about the other vehicles, as provided by Ning’s LSTM, can enhance the safety and strengthen the sensing ability of Faust’s reinforcement model. (C. 1, L. 15-22)
	However, neither Faust nor Ning explicitly teaches: based on the training data of the plurality of features, determining candidate features using a synchronous sliding window;
indexing and ranking the candidate features; 
selecting a predetermined number of the candidate features having higher priority than the other ones of the candidate features; 
filtering the training data corresponding to the selected features to provide filtered data; 
determine behavior based on filtered data
performing a grading method comprising 
calculating a new mean and standard normal distribution of a plurality of scores including the current score, and
selecting an action to perform based on predicted values and at least one of (i) the new mean and standard normal distribution, or (ii) a frequency of occurrences of the plurality of scores.

	But Zhang teaches: based on the training data of the plurality of features, determining candidate features (¶ [0050], lines 1-7 (extracting environment data 124) and the last 6 lines) using a synchronous sliding window; (The BRI of this limitation, in light of instant specification paragraph [0042], includes recording the times of the candidate features. This is taught by Zhang at ¶ [0051], line 4.)
selecting a… number of the candidate features having higher priority than the other ones of the candidate features; (¶ [0055], last 6 lines - environment data 605)
filtering the training data corresponding to the selected features to provide filtered data; (¶ [0055], last 6 lines, teaches that environment data 605, relating to a particular obstacle and time, may be filtered from all environment data 124.)
determine behavior based on filtered data (¶ [0055], last 6 lines)
Zhang is in the same field of endeavor as the claimed invention, namely, machine learning models for autonomous driving. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied feature extraction and feature selection (filtering) as taught by Zhang to the output of Ning’s visual features 320. A motivation for the combination is that it is useful for Faust reinforcement model to extract and filter data about a particular object, like a remote vehicle, from all the environment data. (Zhang, ¶ [0050], lines 3-6) 
However, neither Faust, Ning, nor Zhang explicitly teaches: (iii) indexing and ranking the candidate features; 
selecting a predetermined number of candidate features; 
performing a grading method comprising 
calculating a new mean and standard normal distribution of a plurality of scores including the current score, and
and at least one of (i) the new mean and standard normal distribution, or (ii) a frequency of occurrences of the plurality of scores.

	But Motamedidehkordi teaches: (iii) indexing and ranking the candidate features; (P. 270, Table 1, cols. 1 and 4 and §IV-B, ¶ 1: “a feature importance analysis, in which the features are ranked based on their importance, was performed on the data set”)
selecting a predetermined number of candidate features; (P. 270, col. 2, ¶ 2, lines 2-3: “considering a reduced number of features (50th percentile)” – 50th percentile is a predetermined number.)
Motamedidehkordi is in the same field of endeavor as the claimed invention, namely, machine learning models for autonomous driving. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have ranked the Faust, Ning, and Zhang’s features using the method as taught by Motamedidehkordi. A motivation for the combination is to select the features which contribute the most to the prediction and which reduce the dimensionality on the sample set. (P. 270, §IV-B, ¶ 1, L. 7-11)
	However, neither Faust, Ning, Zhang, nor Motamedidehkordi explicitly teaches: performing a grading method comprising 
calculating a new mean and standard normal distribution of a plurality of scores including the current score, and
selecting an action to perform based on predicted values and at least one of (i) the new mean and standard normal distribution, or (ii) a frequency of occurrences of the plurality of scores.

But Shirai teaches: performing a grading method comprising 
calculating a new mean and standard normal distribution of a plurality of scores including the current score, (¶ [0014] - [0015]) 
selecting an action to perform based on predicted values and at least one of (i) the new mean and standard normal distribution (¶ [0014] - [0015]), or (ii) a frequency of occurrences of the plurality of scores. 
	Shirai is in the same field of endeavor as the claimed invention, namely, grading methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated updated a normal distribution, as taught by Shirai, of Faust’s immediate quality values and to have selected one of Faust’s candidate action based on the updated normal distribution. A motivation for the combination is that updating a normal distribution allows it to incorporate new data. (¶ [0015], lines 6-8)

	Regarding CLAIM 13, the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai teaches: The method of claim 11,
However, neither Faust, Ning, Zhang, nor Shirai explicitly teaches: further comprising selecting the predetermined number of the candidate features according to a random forest algorithm.
But Motamedidehkordi teaches: further comprising selecting the predetermined number of the candidate features according to a random forest algorithm. (Motamedidehkordi p. 270, col. 1, §IV-B, middle of ¶ 1: “Different methods such as recursive feature elimination, feature importance ranking and univariate selection are available to perform feature selection. In this research, the latter is deployed with Random Forests” and Table 1 title: “Features ranked based on their importance with random forests feature selection”)
(p. 270, col. 1, §IV-B, ¶ 1, fourth to third lines from the end)

Regarding CLAIM 16, the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai teaches: The method of claim 11,
Faust teaches “information about the position, heading, and velocity of nearby vehicles and other objects” in C. 2, L. 52-54, and Ning teaches “location information” in C. 10, L. 47, but neither Faust, Ning nor Shirai explicitly teaches: further comprising labeling the selected features or the behavior of the remote vehicle.
But Zhang teaches: further comprising labeling the selected features (Zhang at ¶ [0055], last 3 lines teaches the selected features may be x, y, and z position coordinates of an obstacle) or the behavior of the remote vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have labeled x, y, and z position coordinates of an obstacle, with a motivation to train the machine learning model to navigate through its environment. (¶ [0059], last 5 lines) 
Additionally, Motamedidehkordi teaches labeling features in Table 1 on p. 270. And 

Regarding CLAIM 17, the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai teaches: The method of claim 11,
Faust teaches: further comprising: determining longitudinal speed… of the remote vehicle, wherein the one or more parameters include… the longitudinal speed of the remote vehicle (In C. 2, L. 53, “heading, and velocity of nearby vehicles and other objects” are included in environment observation)
further comprising: determining lateral deviation of the remote vehicle; and determining… acceleration of the remote vehicle, wherein the one or more parameters include the lateral deviation… and the acceleration of the remote vehicle.
	But Zhang teaches: further comprising: determining lateral deviation of the remote vehicle; and (¶ [0051], last 3 lines teaches positional x, y, z coordinates.) 
determining… acceleration of the remote vehicle, (¶ [0048], fifth-fourth to last lines teaches “obstacle acceleration”)
wherein the one or more parameters include the lateral deviation (¶ [0051], last 3 lines teaches positional x, y, z coordinates.), … and the acceleration of the remote vehicle. (¶ [0048], fifth-fourth to last lines teaches “obstacle acceleration”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an obstacle’s position coordinates and acceleration into Faust’s current environment observations. A motivation for the combination is that Zhang’s environment data 124, including an object’s positional coordinates and acceleration, may enhance Faust’s environment observations describing driving environments at different points in time. (Zhang, ¶ [0048], lines 11-17)
	Motamedidehkordi also teaches these features by Local X, Local Y, Mean Speed, and Mean Acceleration at the end of p. 269 col. 2 and the start of p. 270 col. 1.

Regarding CLAIM 18, the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai teaches: The method of claim 11,
Faust teaches sensor data at C. 2, L. 38-40. However, neither Faust, Zhang, Motamedidehkordi, nor Shirai explicitly teaches: comprising predicting the one or more values of the one or more parameters based on at least one of previous performed actions of the host vehicle, vehicle-to-vehicle data received in association with communication between the host vehicle and the remote vehicle, or sensor data.
But Ning teaches: comprising predicting the one or more values of the one or more parameters based on at least one of previous performed actions of the host vehicle, vehicle-to-vehicle data received in association with communication between the host vehicle and the remote vehicle, or sensor data. (C. 10, L. 45-54, and where “sensor data” includes visual information from a camera taught in C. 5, L. 47.)

	Regarding CLAIM 19, the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai teaches: The method of claim 11, 
Faust teaches: further comprising: performing an unlearning method (C. 4, L. 60-65 – gradient descent) based on accuracy levels of actions performed as a result of courses of actions selected by the driver assistance module; (“action performed as a result of actions selected” is taught by the action selected in C. 4, L. 26-27, and “accuracy levels” are immediate quality values 245 taught by C. 4, L. 29.)
based on the accuracy levels, selecting a set of weights to adjust operation of the long short term memory; and (C. 4, L. 40-43 and L. 60-65) 
predicting values based on selected set of weights (C. 4, L. 40-43 and L. 60-65)   
	However, neither Faust, Zhang, Motamedidehkordi, nor Shirai explicitly teaches: the long short term memory; and predicting the one or more values of the one or more parameters based on selected weights.
But Ning teaches: the long short term memory; and (C. 9, L. 35 teaches the LSTM 330 from Fig. 3, and C. 8, L. 17-20 teaches the LSTM RNN architecture from Fig. 6.)
predicting the one or more values of the one or more parameters based on selected weights (C. 10, L. 45-54)
	
	Regarding CLAIM 27, the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai teaches: The method of claim 11, 
Faust teaches: wherein: the assistance in operation of the host vehicle performed by the driver assistance module comprises an autonomous vehicle maneuver operation; and (C. 1, L. 36 and 50, and C. 3, L. 15)
the action selected to be performed by the driver assistance module comprises the autonomous vehicle maneuver operation. (C. 1, L. 36 and 50, and C. 3, L. 15)

Regarding CLAIM 28, the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai teaches: The method of claim 27, 
Faust teaches: wherein the autonomous vehicle maneuver operation is a vehicle merge operation (C. 2, L. 65 to C. 3, L. 2), a vehicle turn operation (The BRI of a “turn” includes a lane change as taught by C. 3, L. 14), a vehicle lane change operation (C. 3, L. 14), a vehicle acceleration operation, or a vehicle deceleration operation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (U.S. Patent 10,254,759) in view of Ning et al. (U.S. Patent 9,760,806) Zhang et al. (US 20190318267 A1), Motamedidehkordi et al. (“Modeling tactical lane-change behavior for automated vehicles: A supervised machine learning approach”), Shirai (US 20120259543 A1) and Peng et al. (“Feature Selection Based on Mutual Information: Criteria of Max-Dependency, Max-Relevance, and Min-Redundancy”).
	Regarding CLAIM 12, the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai teaches: The method of claim 11, 
However, neither Faust, Ning, Zhang, nor Shirai explicitly teaches: further comprising sorting the candidate features using a mutual information index.
	But Motamedidehkordi teaches: further comprising sorting the candidate features (P. 270, Table 1, cols. 1 and 4 and §IV-B, ¶ 1: “a feature importance analysis, in which the features are ranked based on their importance, was performed on the data set”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sorted the candidate features as taught by Motamedidehkordi with a motivation to select the features which contribute the most to the prediction and which reduce the dimensionality on the sample set. (P. 270, §IV-B, ¶ 1, L. 7-11)
	However, neither Faust, Zhang, Ning, Motamedidehkordi, nor Shirai explicitly teaches: sorting candidate features using a mutual information index.
But Peng teaches: sorting candidate features using a mutual information index. (P. 1226, col. 2, ¶ 1, line 5 teaches “mutual information”, as does Equation 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Peng’s system into the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai’s system by sorting candidate features according to mutual information with a motivation of minimizing classification error. (Peng p. 1226, col. 1, ¶ 1)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (U.S. Patent 10,254,759) in view of Ning et al. (U.S. Patent 9,760,806), Zhang et al. (US 20190318267 A1), Motamedidehkordi et al. (“Modeling tactical lane-change behavior for automated vehicles: A supervised .

Regarding CLAIM 14, the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai teaches: The method of claim 13, 
However, neither Faust, Ning, Zhang, Motamedidehkordi, nor Shirai explicitly teaches: wherein a number of trees used by the random forest algorithm is greater than the predetermined number of candidate features.
	But Stack Exchange teaches: wherein a number of trees used by the random forest algorithm is greater than the predetermined number of candidate features. (In the first answer, the first paragraph states: “If the number of predictors is large but the number of trees is too small, then some features can (theoretically) be missed in all subspaces used.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used more trees than features, with a motivation to ensure no features are missed in all subspaces. (Stack Exchange, First paragraph)
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (U.S. Patent 10,254,759) in view of Ning et al. (U.S. Patent 9,760,806), Zhang et al. (US 20190318267 A1), Motamedidehkordi et al. (“Modeling tactical lane-change behavior for automated vehicles: A supervised machine learning approach”), Shirai (US 20120259543 A1), and Wu et al. (“Sensor Fusion Using Dempster-Shafer Theory”).

Regarding CLAIM 15, the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai teaches: The method of claim 11, 
comprising filtering the training data corresponding to the selected features using a Dempster Shafer evidence theory algorithm.
	But Zhang teaches: wherein the feature selection module is configured to filter the training data corresponding to the selected features (¶ [0055], last 6 lines)
However, neither Faust, Ning, Zhang, Motamedidehkordi, nor Shirai explicitly teaches: filtering using a Dempster Shafer evidence theory algorithm.
	But Wu teaches: filtering using a Dempster Shafer evidence theory algorithm. (Wu teaches that Dempster Shafer evidence theory allows a fusion of sensors to determine the most relevant sensors/data for a given context. P. 2, col. 2, § 2.2, ¶ 2: “Each sensor, sensor Si for example, will contribute its observation by assigning its beliefs over Θ.”)
It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Wu’s system into the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai’s system by implementing a Dempster Shafer filter for selecting relevant sensors/data for a given context, with a motivation to design and deploy sensors that can sense all the clues and content and map them into the context representation. (Wu, P. 1, col. 1, §1, ¶1)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (U.S. Patent 10,254,759) in view of Ning et al. (U.S. Patent 9,760,806), Zhang et al. (US 20190318267 A1), Motamedidehkordi et al. (“Modeling tactical lane-change behavior for automated vehicles: A supervised machine learning approach”), Shirai (US 20120259543 A1), and Chang et al. (U.S. Patent 8,463,591).

	Regarding CLAIM 20, the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai teaches: The method of claim 19, 
further comprising selecting the set of weights (C. 4, L. 60-61)
However, neither Faust, Ning, Zhang, Motamedidehkordi, nor Shirai explicitly teaches: using a hash function and a hash table, wherein the hash table identifies memory addresses of sets of weights including addresses of the set of weights.
	But Chang teaches: using a hash function and a hash table, wherein the hash table identifies memory addresses of sets of weights including addresses of the set of weights. (Both limitations are taught by C. 4, L. 45-52: “M is the hash table that stores indexes into the weight vector for combinations of elements into the feature vector x. To access the index into the weight vector stored in M for a given combination (a, b), the method generates a hash code from a and b, and retrieves the index into the weight vector stored at the index given by the hash code”. The indexes allow for the hash table to identify memory addresses. The claim does not positively recite the addresses are stored in the hash table, only that the hash table identifies memory addresses of the sets of weights.)
	It would have been obvious to one skilled in the art to have incorporated the teachings of Chang’s system into the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai’s system by storing weights in a hash table with a motivation to reduce size of a vector in memory. (Chang condenses a feature vector in C. 1, L. 41-44, but Chang also teaches a weight vector in C. 1, L. 66)

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (U.S. Patent 10,254,759) in view of Ning et al. (U.S. Patent 9,760,806), Zhang et al. (US 20190318267 A1), Motamedidehkordi et al. (“Modeling tactical lane-change behavior for automated vehicles: A supervised machine learning approach”), Shirai (US 20120259543 A1), and Kukreja (U.S. Patent 10,040,459).

	Regarding CLAIM 21 the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai teaches: The method of claim 11, 
 teaches: further comprising: iteratively performing the grading method; (C. 4, L. 5-10 teach the acting stage and training stage may be coupled) 
	However, neither Faust, Ning, Zhang, Motamedidehkordi, nor Shirai explicitly teaches: setting a current divisor; based on the current divisor, determining whether a ratio of the current score to the current divisor belongs to one of a plurality of score groups; creating a new score group when the ratio does not belong to one of the plurality of score groups; and storing previous action when the ratio belongs to one of the plurality of score groups.
	But Kukreja teaches: setting a current divisor; based on the current divisor, determining whether a ratio of the current score to the current divisor belongs to one of a plurality of score groups; creating a new score group when the ratio does not belong to one of the plurality of score groups; and (The broadest reasonable interpretation of these limitations includes computing a percentile for a vehicle score. Kukreja, C. 8, L. 14-22 teaches these limitations.)
storing previous action when the ratio belongs to one of the plurality of score groups. (C. 3, L. 67 to C. 4, L. 1)
Kukreja is in the same field of endeavor as the claimed invention, namely, scoring vehicle actions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have calculated a percentile score for each of Faust’s immediate quality scores, with a motivation to coach Faust’s reinforcement model on improving fuel efficiency. (Kukreja, C. 8, L. 64 to C. 9, L. 3) 

	Regarding CLAIM 22, the combination of Faust, Ning, Zhang, Motamedidehkordi, Shirai, and Kukreja teaches: The method of claim 21, 
	However, neither, Faust, Ning, Zhang, Motamedidehkordi, nor Shirai explicitly teaches:
further comprising: determining a maximum grade of the plurality of score groups; setting the current divisor based on a product of a previous divisor and the maximum grade; dividing each of the plurality of score groups by the maximum grade; and  creating new and updated score groups and reassigning the plurality of scores to the new and updated score groups.
	But Kukreja teaches: further comprising: determining a maximum grade of the plurality of score groups; setting the current divisor based on a product of a previous divisor and the maximum grade; dividing each of the plurality of score groups by the maximum grade; and  creating new and updated score groups and reassigning the plurality of scores to the new and updated score groups. (The broadest reasonable interpretation of these limitations includes computing a percentile for a vehicle score. Kukreja, C. 8, L. 14-22 teaches these limitations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have calculated a percentile score for each of Faust’s immediate quality scores, with a motivation to coach Faust’s reinforcement model on improving fuel efficiency. (Kukreja, C. 8, L. 64 to C. 9, L. 3)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (U.S. Patent 10,254,759) in view of Ning et al. (U.S. Patent 9,760,806), Zhang et al. (US 20190318267 A1), Motamedidehkordi et al. (“Modeling tactical lane-change behavior for automated vehicles: A supervised machine learning approach”), Shirai (US 20120259543 A1), and Lewis et al. (US 20080042489 A1).

Regarding CLAIM 26, the combination of Faust, Ning, Zhang, Motamedidehkordi, and Shirai teaches: The method of claim 11, 
Faust teaches the “current score”, i.e. immediate quality value, indicates a level of safety or a level of driver comfort (C. 6, L. 20-21 and L. 25). However, neither Faust, Ning, Zhang, Motamedidehkordi, nor Shirai explicitly teaches: wherein the current score indicates at least one of: an amount of corresponding fuel consumption to perform the action being scored; an amount of braking efficiency involved to perform the action being scored; an amount of communication exhibited between the host vehicle and the remote vehicle; or an amount of time involved to perform the action being scored.
	But Lewis teaches: wherein the current score indicates at least one of: an amount of braking efficiency involved to perform the action being scored; (¶ [0040], lines 1-5. “Efficiency” is specifically taught by ¶ [0039], line 7.)
an amount of corresponding fuel consumption to perform the action being scored; … an amount of communication exhibited between the host vehicle and the remote vehicle; or an amount of time involved to perform the action being scored. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have computed a current level of braking efficiency, as taught by Lewis, with a motivation to teach Faust’s reinforcement model how to drive more efficiently in a vehicle with regenerative braking. (Lewis, ¶ [0038])

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 11, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balakrishnan et al. (US 20190299978 A1) discloses Automatic Navigation Using Deep Reinforcement Learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHER H. JABLON/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127